PER CURIAM.
The Circuit Court of Manatee County entered its Order validating certain sewer revenue and assessment bonds and, after considering various questions, among other things said:
“That this Court has found* that all requirements of the Constitution and Laws of the State of Florida pertaining to the enabling act and proceedings in the above entitled matter have been strictly followed.
“NOW, THEREFORE, IT IS ADJUDGED that the issuance of Sewer Revenue and Assessment Bonds, Series 1971, of the County of Manatee, Florida, in the sum of $24,400,000, dated Septem*703ber 1, 1971, of the denomination of $5,000 each, numbered consecutively from 1 to 4,880, inclusive, bearing interest at not exceeding the maximum legal rate of interest at the time of the sale of said Bonds, principal and semiannual interest (March 1 and September 1) payable at such bank or trust company or banks or trust companies within or without the State as may be hereafter designated by resolution of the Board of County Commissioners and maturing in the years 1977 to 1991, inclusive, and in the year 2011, is for a proper, legal, corporate purpose and is fully authorized by law, and that said Sewer Revenue and Assessment Bonds, Series 1971, and each of them to be issued as aforesaid and all proceedings incident thereto are hereby validated and confirmed. Said Sewer Revenue and Assessment Bonds, Series 1971, are to he issued for the purpose of financing part of the cost of the construction and acquisition of a sewer system in the County of Manatee, Florida, and as and when so issued will he secured in the manner and under the terms and conditions contained in the resolution authorizing said Sewer Revenue and Assessment Bonds, Series 1971.”
We have heard oral argument and carefully examined the record in the case and it appearing that the trial court was eminently correct is so holding and that his judgment is free of error, the judgment is—
Affirmed.
CARLTON, ADKINS and DEKLE, JJ., and DREW, J. (Retired), concur.
BOYD, J., dissents with opinion.
ROBERTS, C. J., dissents and agrees with BOYD, J.